UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest reported): December 11, 2007 HEARTLAND, INC. (Exact name of registrant as specified in charter) Maryland 000-27045 36-4286069 (StateorOtherJurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 124 Brooklyn Street Cumberland Gap, Tennessee 37724 (Address of principal executive offices) (Zip Code) P.O. Box 4320 Harrogate, Tennessee 37752 (Mailing Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (423) 869-7255 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 4.01 Change in Registrants Certifying Accountant Previous independent registered public accounting firm On December 11, 2007 (the “Dismissal Date”), Heartland, Inc. (the “Company”) advised Russell Bedford Stefanou Mirchandani LLP (the “Former Auditor”) that it was dismissed as the Company’s independent registered public accounting firm.The decision to dismiss the Former auditor as the Company’s independent registered public accounting firm was approved by the Company’s Board of Directors on December 7, 2007.The Former Auditor was engaged on May 2, 2007and did not issue a report on the Company’s consolidated financial statements during themostrecent two fiscal years and through theDismissal Date.During the Former Auditors’s period of engagement, there were no disagreements with the Company on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement(s), if not resolved to the satisfaction of the Former Accountant, would have caused it to make reference to the subject matter of the disagreement(s) in connection with its reports. The Company has requested that Former Auditor furnish it with a letter addressed to the Securities and Exchange Commission stating whether it agrees with the above statements.A copy of this letter is attached hereto to this amendment to the Form 8K as Exhibit 16.1. New independent registered public accounting firm On December 11, 2007 (the “Engagement Date”), the Company engaged Meyler &
